EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 2, 2022 was filed after the mailing date of the Notice of Allowance on November 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Christina Sperry, Reg. No. 47,106; on November 4, 2021.

The application has been amended as follows: 

	In claim 1, line 14, “does not rotate during the” was deleted, and in its place, --is configured to allow--  was inserted.

In line 15, “during the” was deleted.

	In claim 4, line 14, “does rotate during the” was deleted, and in its place, --is configured to allow--  was inserted.

In line 15, “during the” was deleted.

	In claim 13, line 13, “does not rotate during the” was deleted, and in its place, --is configured to allow--  was inserted.

In line 14, “during the”  was deleted.

	In claim 20, line 11, “does not rotate during the” was deleted, and in its place, --is configured to allow--  was inserted.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  With respect to base claims 1 and 4, none of the prior art of record, alone or in combination, discloses a surgical device, comprising, inter alia: a proximal housing; a shaft; an end effector, the end effector including a cartridge jaw and an anvil configured to move between an open position and a closed position; an l-beam configured to move distally relative to the cartridge jaw and the anvil; an elongate member disposed at least partially in the shaft and configured to move distally relative to the shaft and thereby cause the I-beam to move distally relative to the cartridge jaw and the anvil; and a gear operably coupled to the I-beam configured to be rotated and thereby cause the I-beam to move proximally relative to the cartridge jaw and the anvil; wherein the gear is configured to allow distal movement of the elongate member relative to the shaft and/or during the distal movement of the I-beam relative to the jaws.
With respect to base claim 13, none of the prior art of record, alone or in combination, discloses a surgical method, comprising, inter alia: engaging tissue between jaws of a surgical device, the surgical device including a proximal housing and including a shaft extending distally from the housing; causing an elongate member disposed at least partially in the shaft to move distally relative to the shaft and thereby cause a cutting element to cut the engaged tissue, and cause an I-beam of the surgical device to move distally relative to the jaws, the distal movement of the l-beam causing staples to be driven from one of the jaws and into the engaged tissue; wherein the gear 
With respect to claim 20, none of the prior art of record, alone or in combination, discloses a surgical method, comprising, inter alia: engaging tissue between jaws of a surgical device, the surgical device including a proximal housing and including a shaft extending distally from the housing, the jaws being coupled to a distal end of the shaft; longitudinally translating an elongate member disposed at least partially in the shaft in a distal direction, the longitudinal translation of the elongate member in the distal direction causing an I-beam of the surgical device to longitudinally translate in the distal direction and thereby cause staples to be driven from one of the jaws and into the engaged tissue; wherein the gear is configured to allow longitudinal translation of the elongate member in the distal direction or during the longitudinal translation of the I-beam in the distal direction.
For comparison to the present invention, prior-art reference Swensgard (U.S. Pat. No. 8,789,739), for example, discloses a surgical device, comprising, inter alia: a proximal housing; a shaft extending distally from the housing; an end effector coupled to a distal end of the shaft, the end effector including a cartridge jaw and an anvil configured to move between an open position and a closed position in which tissue can be engaged therebetween; an I-beam configured to move distally relative to the cartridge jaw and the anvil and thereby drive staples into tissue engaged between the cartridge jaw and the anvil; wherein the device further comprises an actuator configured to be actuated, thereby causing the I-beam to move distally relative to the cartridge jaw and the anvil. However, Swensgard does not disclose an elongate member disposed at .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kostrzewski et al. (U.S. Pat. No. 11,185,326) teach a surgical device.

Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771